THE STATE OF NEW HAMPSHIRE

JUDICIAL BRANCH
SUPERIOR COURT
Rockingham Superior Court Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258 TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258 http://www.courts.state.nh.us
SUMMONS

IN PERSON HEARING SCHEDULED ON COMPLAINT
FOR RESTRAINING ORDER

 

Case Name: Jim Keen v William Bothwell
Case Number: 218-2021-CV-00661

A Complaint for Restraining Order has been filed against you in this Court. A copy of the Complaint is
attached. You have a right to a hearing, which has been scheduled as follows:

Hearing Type: Final Hearing Rockingham Cty Courthouse

10 Route 125
Date: July 22, 2021
Time: 11:30 AM Brentwood, NH 03833

Time Allotted: 30 Minutes  /°Cation: Courtroom 6

At the start of the hearing, the Court will determine whether this will be an evidentiary hearing or a hearing
conducted by offers of proof.

¢ If conducted as an evidentiary hearing, you will be required to present testimony and/or exhibits in support
of your position.

* If conducted by offers of proof, you will be required to tell the Court what you or a witness would say if
they testified at the hearing. All witnesses must be present in the courtroom when the offer of proof is
made.

If a party does not appear at the hearing, the Court may consider that party to be in default, which means if
William Bothwell does not appear, the Court may find for Jim Keen, and proceed immediately to a hearing on
the relief sought in the Complaint. If Jim Keen does not appear, the Court may dismiss the case.

The Court ORDERS that:

Immediate Action: Jim Keen shall immediately bring this Summons and the attached Complaint to the
Sheriff's Office so that it can make immediate in hand service upon William
Bothwell.

ON OR BEFORE:

July 21, 2021 Jim Keen shall electronically file the return of service with this Court. Failure to do sq,
may result in this action being dismissed without further notice.

July 21, 2021 William Bothwell shall electronically file an Appearance and Answer or other

responsive pleading with this Court. A copy of the Appearance and Answer or other
responsive pleading must be sent electronically to the party/parties listed below.

Send copies to:
Jim Keen
William Bothwell

NHJB-2641-Se (07/01/2018)
Important Notice to William Bothwell: If you do not comply with these requirements, the Court may consider
you to be in default and may make orders against you without your input.

If you will need an interpreter or other accommodations for this hearing, please contact the court immediately.

Please be advised (and/or advise clients, witnesses, and others) that it is a Class B felony to carry a firearm or
other deadly weapon as defined in RSA 625.11, V in a courtroom or area used by a court.

BY ORDER OF THE COURT

June 28, 2021 Jennifer M. Haggar
Clerk of Court

(595)

NHJB-2641-Se (07/01/2018)
ZOZOEBS# 38S UNO WOdyNoZOqNI

THE STATE OF NEW HAMPSHIRE

JUDICIAL BRANCH
http://www.courts.state.nh.us

Court Name: Rockingham - Superior Court

 

Case Name: Jim Keen v. William Bothwell
218-2021-CV-00661

 

Case Number:
(if Known)

 

COMPLAINT FOR RESTRAINING ORDER
1. Plaintiffs Name(s) Jim Keen, AKA Jame p keen
Residence Address 133 Mountain View Rd, Deerfield, NH 03037
Mailing Address (if different)
Telephone Number (Home) (Mobile) (693) 660-6017

 

 

 

2. Defendant's Name(s) William Bothwell
Residence Address 7 Perimeter Rd, Manchester, NH 03103

Mailing Address (if different)

 

3. What is your relationship to the defendant? Supervisor
(Examples: neighbor, co-worker, roommate, acquaintance, etc.)

In the space below, describe what happened to you and the reasons why you are requesting that the
Court issue a restraining order against the defendant. Use a separate paragraph for each allegation.
Be specific - include names, dates and places, etc.

4. First thing that happened (in one sentence):

Made a statement that he was going to make my last year here miserable

 

 

 

5. Second thing that happened (in one sentence):

His supervisor was notified and did nothing

 

 

 

6. Third thing that happened (in one sentence):

He is still supervisor and I'm in fear of losing my job

 

 

 

Continue on using separately numbered paragraphs (attach additional sheets if necessary).
NHJB-2960-Se (07/01/2018) Page 1 of 2
ZOZOEBS# 18S ULIOZ WOI‘yuNODOqINE

Case Name: Jim Keen v. William Bothwell
Case Number:

 

COMPLAINT FOR RESTRAINING ORDER

For the reasons stated in this Complaint, | request that the Court issue the following orders:

A. Describe the orders you want the Court to make:

1. Restrain the defendant from threatening, harassing or intimidating me, or interfering with my

liberty.

2. Restrain the defendant from having any contact with me, whether in person or through third
persons, including but not limited to contact by telephone, letters, fax, texting, social media, e-mail,
the sending or delivery of gifts or any other method, unless specifically authorized by the court.

3. [_] Restrain the defendant from appearing in proximity to my residence, place of employment or
school, or appearing at any other place where | may be.

4.[_] Restrain the defendant from entering in or on the premises (including curtilage) where |
reside, except with a peace officer for the purpose of removing defendant's personal possessions.

5. [_] Restrain the defendant from taking, converting or damaging property in which | have a legal

or equitable interest.
6. |_] Ex Parte Motion. See attached.
7. [_] Other relief:

 

 

 

 

 

B. All other relief the Court deems fair and just.

Jim Keen, AKA Jame p keen
Name of Filer

 

Law Firm, if applicable Bar ID # of attorney

133 Mountain View Rd
Address

Deerfield, NH 03037

City State Zip code

NHJB-2960-Se (07/01/2018)

 

 

/s/ Jim Keen 6/23/21
Signature of Filer Date
(603) 660-6017

Telephone

jimypk@gmail.com
E-mail

 

Page 2 of 2
Instructions for filing the Return of Service:

If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court’s website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

1. Select “I am filing into an existing case”. Enter 218-2021-CV-00661 and click Next.

2. When you find the case, click on the link follow the instructions on the screen. On the “What
would you like to file?” screen, select “File Other Document” and choose “Return of Service’.

3. Scan the Return of Service packet and follow the instructions in the electronic filing program to
upload the Return of Service to complete your filing.

4. \fthe sheriff was unable to serve the paperwork, you can request new paperwork by filing a
Request for Documents. On the “What would you like to file?” screen, select “File Other

Document” and choose “Request for Reissued Summons’ from the menu and upload the
Request for Documents form.

FAILURE TO FILE THESE DOCUMENTS MAY RESULT IN YOUR CASE BEING DISMISSED.

June 28, 2021 Jennifer M. Haggar
Date Clerk of Court

You can access documents electronically filed through our Case Access Portal by going to
https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In that process you
will register, validate your email, request access and approval to view your case. After your

information is validated by the court, you will be able to view case information and documents filed in
your case.

NHJB-2641-Se (07/01/2018)
THE STATE OF NEW HAMPSHIRE
JUDICIAL BRANCH

SUPERIOR COURT
Rockingham Superior Court Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258 TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258 http://www.courts.state.nh.us

NOTICE TO DEFENDANT

Case Name: Jim Keen v William Bothwell
Case Number: 218-2021-CV-00661

You have been served with a Complaint for Restraining Order which serves as notice that this legal
action has been filed against you in the Rockingham Superior Court. Review the Complaint for
Restraining Order to see the basis for the claim.

Each Defendant is required to electronically file an Appearance and Answer with the court by July 21,
2021. You may register and respond on any private or public computer. For your convenience, there
is also a computer available in the courthouse lobby.

If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court’s website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

1. Complete the registration/log in process. Click Register and follow the prompts.

2. After you register, click Start Now. Select Rockingham Superior Court as the location.
3. Select “Il am filing into an existing case”. Enter 218-2021-CV-00661 and click Next.
4.

When you find the case, click on the link and follow the instructions on the screen. On the
“What would you like to file?” screen, select “File Other Document.” Follow the instructions
to complete your filing.

5. Review your Appearance and Answer before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.

IF YOU FAIL TO APPEAR AT THIS HEARING, THE COURT MAY MAKE ORDERS AFFECTING YOU
WITHOUT YOUR INPUT OR ISSUE A WARRANT FOR YOUR ARREST.

A person who is filing or defending against a Civil Action will want to be familiar with the Rules of the
Superior Court. This information is also available on the court’s website: www.courts.state.nh.us.

 

Once you have registered and responded to the Complaint for Restraining Order, you can access
documents electronically filed by going to https://odypa.nhecourt.us/portal and following the
instructions in the User Guide. In that process you will register, validate your email, request access
and approval to view your case. After your information is validated by the court, you will be able to
view case information and documents filed in your case.

If you have questions regarding this process, please contact the court at 1-859-212-1234.

NHJB-2641-Se (07/01/2018)
ZOZOERS# 8 UuU0-4 WOSyNoJOGuNL

THE STATE OF NEW HAMPSHIRE
JUDICIAL BRANCH

http://www.courts.state.nh.us

 

 

 

Court Name: Rockingham - Superior Court
Case Name: Jim Keén v. William Bothwell
Case Number: 218-2021-CV-00661

(if known)

APPEARANCE/WITHDRAWAL

APPEARANCE
Type of appearance (Select One)
Appearance [_] Limited Appearance (Civil cases only)

If limited appearance, scope of representation:

 

 

 

 

Select One:
[_] As Counsel for:

 

 

 

(Name) (Address) (Telephone Number)
(Name) (Address) (Telephone Number)
(Name) a a (Address) _— ~ — —_ (Telephone Number)

| will represent myself (self-represented)

WITHDRAWAL
As Counsel for

 

Type of Representation: (Select one)

[_] Appearance:
[_] Notice of withdrawal was sent to my client(s) on: at the following address:

 

[_] A motion to withdraw is being filed.

[_] Limited Appearance: (Select one)

[_] | am withdrawing my limited appearance as | have completed the terms of the limited
representation.

L_] The terms of limited representation have not been completed. A motion to withdraw is being
filed.

NHJB-2318-Se (07/01/2018) _ Page 1 of 2
ZOZOESS# JOS ULIOF UIOD-uNoQOquNy

 

Case Number:

 

APPEARANCE/WITHDRAWAL

 

For non e-filed cases:

| state that on this date | am [[] mailing by U.S. mail, or [_] Email (only when there is a prior agreement of the
parties to use this method), or [_] hand delivering a copy of this document to:

 

 

Other party Other party’s attorney

 

OR

 

 

For e-filed cases:

[_] | state that on this date | am sending a copy of this document as required by the rules of the court. | am
electronically sending this document through the court’s electronic filing system to all attorneys and to all other
parties who have entered electronic service contacts (email addresses) in this case. | am mailing or hand-
delivering copies to all other interested parties.

 

 

 

 

 

 

 

 

Jim Keen, AKA Jame p keen /s/ Jim Keen 6/23/21

Name of Filer Signature of Filer Date
(603) 660-6017

Law Firm, if applicable Bar ID # of attorney Telephone

133 Mountain View Rd jimypk@gmail.com

Address E-mail

Deerfield, NH 03037
City State Zip code

NHJB-2318-Se (07/01/2018) Page 2 of 2
